DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 06/27/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-10, and 12-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vallespi-Gonzalez et al (US 2019/0332875).
Regarding Claim 1, Vallespi-Gonzalez teaches a method for recognizing indication information of an indicator light ([0131], FIG. 6 depicts a first flow diagram of an example method of traffic signal state classification method 600), comprising: acquiring an input image ([0132], Fig. 6, at 602 receiving sensor 
determining a detection result of a target object based on the input image ([0138], Fig. 6, at 604 generating, based at least in part on the sensor data and the map data received at 602, an input representation including one or more regions of interest associated with one or more images of the one or more traffic signals, [0142], Fig. 6, at 606 determining, based at least in part on the input representation generated at 604 and a machine-learned model, one or more states of the one or more traffic signals in the environment), 
the target object including at least one of an indicator light base and an indicator light in a lighted state ([0143], the one or more states of the one or more traffic signals determined at 606 can include an on state associated with a traffic signal being active), and 
the detection result including a type of the target object ([0145], the plurality of training images used to train the machine-learned state determination model can include images of different types of traffic signals (e.g., traffic signals of different sizes and/or shapes) in a variety of environments (e.g., urban environments, rural environments), conditions (e.g., nighttime, daytime, snowing conditions, rainy conditions, captured from various camera angles) and a position of a target region where the target object is located in the input image ([0134], position relative to the vehicle, [0[0138-0141], regions corresponding to faces of one or more traffic signals); and 
recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object. ([0147], Fig. 6, at 608 generating, based at least in part on the one or more states of the one or more traffic signals determined at 606, traffic signal state data including a determinative state of the one or more traffic signals, determinative state of the one or more traffic signals can include the state that the 
Regarding Claim 2, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 1 above. Vallespi-Gonzalez further teaches wherein determining the detection result of the target object based on the input image comprises: extracting an image feature of the input image ([0107], region of interest extractor 312 can extract regions of interest from images and/or data, the regions of interest extracted by the region of interest extractor 312 can include regions associated with the synchronized data 308 and/or the map data 310 that are more likely to include information that can be used to determine the state of one or more traffic signals (e.g., one or more traffic signals captured in the images associated with the wide image data 302 and/or the narrow image data 304)); 
determining, based on the image feature of the input image, a first position of each candidate region in at least one candidate region of the target object ([0108], the one or more regions of interest included within ROI data 314 can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals)); 
determining an intermediate detection result of each candidate region based on an image feature at a first position corresponding to each candidate region in the input image, the intermediate detection result including a predicted type of the target object and a prediction probability that the target object is the predicted type, the predicted type being any one of an indicator light base and N types of indicator lights in a lighted state, N being a positive integer ([0109-0110], voting unit 316 can receive data including the ROI data 314 and determine one or more traffic signal states based on the ROI data 314, the voting unit 316 can determine a set of subset states on the face of a traffic signal device (e.g., a green circle on a traffic signal to indicate that a vehicle can proceed)); and 

Regarding Claim 3,
Regarding Claim 4, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 2 above. Vallespi-Gonzalez further teaches wherein before determining the detection result of the target object based on the intermediate detection result of each candidate region in the at least one candidate region and the first position of each candidate region, the method further comprises: determining a position deviation of the first position of each candidate region based on the image feature of the input image; and adjusting the first position of each candidate region according to the position deviation corresponding to each candidate region ([0037-0039], the vehicle computing system can resize the one or more regions of interest so that the one or more regions of interest have the same dimensions within the one or more images, determining a position (e.g., a location of the vehicle with respect to the one or more traffic signals) of the vehicle relative to the one or more traffic signals, transform the one or more regions of interest in the one or more images to be the same shape based at least in part on the position of the vehicle relative to the one or more traffic signals, [0057], employing innovative approaches (e.g., determining traffic signal state based on a majority of determined traffic signal states) to solving the challenges of translational variance (e.g., off center regions of interest), scale variance (e.g., differences in the size of traffic signals in images)).
Regarding Claim 5, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 2 above. Vallespi-Gonzalez further teaches wherein determining the detection result of the target object based on the intermediate detection result of each candidate region in the at least one candidate region and the first position of each candidate region comprises: filtering, in response to the case where there are at least two candidate regions of the target object, the target region from the at least two candidate regions, based on the intermediate detection result of each candidate region in the at least two candidate regions, or based on the intermediate detection result of each candidate region and the first position of each candidate region; and taking the predicted type of the target object in the target region as the type of the target object, and taking the first position of the target region as the position of ~voting unit filters)).
Regarding Claim 7,
Regarding Claim 8, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 7 above. Vallespi-Gonzalez further teaches wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the target object is an indicator light base, that the matching classifier includes a first classifier configured to recognize an arrangement mode of indicator lights in the indicator light base, and recognizing, by means of the first classifier, the image feature of the target region where the target object is located, to determine the arrangement mode of the indicator lights in the indicator light base; and/or determining that the matching classifier includes a second classifier configured to recognize a scenario where the indicator light is located, and recognizing, by means of the second classifier, the image feature of the target region where the target object is located, to determine information about the scenario where the indicator light is located ([0036], the one or more regions of interest can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals); one or more subsets including the one or more sections that control the same direction of travel in one face of the one or more faces; and/or a set including the one or more sections that control the same direction of travel across any of the one or more faces, [0054], generating, based at least in part on the one or more states of the one or more traffic signals, the traffic signal state data comprising a determinative state of the one or more traffic signals can include determining that the state of the one or more traffic signals is the red state when the one or more sections in either of the one or more subsets or the one or more sets do not indicate the same direction of travel, when the one or more sections (e.g., the lights associated with the one or more traffic signals) 
Regarding Claim 9, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 7 above. Vallespi-Gonzalez further teaches wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the target object is a circular spot light or a pedestrian light, that the matching classifier includes a third classifier configured to recognize a color attribute of the circular spot light or the pedestrian light; and recognizing, by means of the third classifier, the image feature of the target region where the target object is located to determine the color attribute of the circular spot light or the pedestrian light ([0139], the input representation can include color space information (e.g., luminance, chrominance, saturation, and/or hue) for a plurality of pixels in the one or more images of the sensor data, the input representation can include shape information associated with the shape of objects within the region of interest (e.g., circular, square, diamond, rectangular, left turn arrow, right-turn arrow, horizontal line, diagonal line, vertical line, and/or cross-shaped), [0146-0147], the plurality of training images can be associated with a plurality of features and a plurality of color labels corresponding to the one or more colors within the plurality of training images, the plurality of color labels can be independent of a location of the one or more shapes within each of the plurality of training images, used to generate determinative state of one or more traffic signals, See also [0095-0096]).
Regarding Claim 10, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 7 above. Vallespi-Gonzalez further teaches wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the target object is an arrow light, that the matching classifier includes a fourth classifier 
Regarding Claim 12, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 1 above. Vallespi-Gonzalez further teaches wherein in response to the case where the input image includes at least two indicator light bases, the method further comprises: determining, for a first indicator light base, an indicator light in a lighted state matching the first indicator light base, the first indicator light base being one of the at least two indicator light bases; and combining indication information of the first indicator light base and indication information of the indicator light in a lighted state matching the first indicator light base to obtain combined indication information ([0108-0110, 0119], one or more subsets including the one or more sections that control the same direction of travel in one face of the one or more faces, voting unit 316 can receive data including the ROI data 314 and determine one or more traffic signal states based on the ROI data 314, the voting unit 316 can 
Regarding Claim 13, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 12 above. Vallespi-Gonzalez further teaches wherein determining the indicator light in a lighted state matching the first indicator light base comprises: determining, based on the position of the target region where the target object is located in the detection result of the target object, a first area of an intersection between the target region where at least one indicator light in a lighted state is located and the target region where the first indicator light base is located, and a second area of the target region where the at least one indicator light in a lighted state is located; and determining, in response to the case where a ratio between the first area between a first indicator light in a lighted state and the first indicator light base and the second area of the first indicator light in a lighted state is greater than a given area threshold, that the first indicator light in a lighted state matches the first indicator light base, wherein the first indicator light in a lighted state is one of the at least one indicator light in a lighted state ([0119], output 412 of the machine-learned state determination model 406 can include one or more states of one or more traffic signals in an environment; an unknown state indicating that a state cannot be determined with a confidence greater than a predetermined threshold value; and/or a conflicting state indicating that a difference between two most likely states is less than a predetermined threshold value (~ matching the states of the one or more traffic signals detected in the environment based on comparison with given threshold, wherein only those exceeding the threshold are positively identified as matching the traffic signal)).
Regarding Claim 14, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 1 above. Vallespi-Gonzalez further teaches wherein the input image is a driving image captured by an image capturing apparatus in an intelligent driving apparatus, the obtained indication information is an indication information for the driving image ([0020-0029], vehicle computing system receive data including sensor data associated with one or more states (e.g., physical dimensions and/or location) of an environment); the method further comprises generating a control instruction for the intelligent driving apparatus based on the indication information ([0149], Fig. 6, at 610 activating, based at least in part on the traffic signal state data, one or more vehicle systems associated with operation of the vehicle, the one or more vehicle systems can include one or more braking systems, one or more steering systems, and/or one or more vehicle acceleration systems (e.g., one or more engines or motors), the vehicle 108 can activate a braking system of the vehicle 108 based on traffic signal state data generated at 608 that indicates that the determinative state of a traffic signal is a red state).
Regarding Claim 15, Vallespi-Gonzalez teaches an electronic apparatus, comprising: a processor; and a memory configured to store processor-executable instructions; wherein the processor is configured to invoke instructions stored in the memory ([0020-0029], vehicle in the disclosed technology can include one or more systems including a vehicle computing system (e.g., a computing system including one or more computing devices with one or more processors and a memory) and/or a vehicle control system that can control a variety of vehicle systems and/or vehicle components, vehicle computing system receive data including sensor data associated with one or more states (e.g., physical dimensions and/or location) of an environment), so as to: 
acquire an input image ([0132], Fig. 6, at 602 receiving sensor data, [0136], the sensor data received at 602 can be associated with the output of one or more sensors, which can include one or 
determine a detection result of a target object based on the input image ([0138], Fig. 6, at 604 generating, based at least in part on the sensor data and the map data received at 602, an input representation including one or more regions of interest associated with one or more images of the one or more traffic signals, [0142], Fig. 6, at 606 determining, based at least in part on the input representation generated at 604 and a machine-learned model, one or more states of the one or more traffic signals in the environment), 
the target object including at least one of an indicator light base and an indicator light in a lighted state ([0143], the one or more states of the one or more traffic signals determined at 606 can include an on state associated with a traffic signal being active), and 
the detection result including a type of the target object ([0145], the plurality of training images used to train the machine-learned state determination model can include images of different types of traffic signals (e.g., traffic signals of different sizes and/or shapes) in a variety of environments (e.g., urban environments, rural environments), conditions (e.g., nighttime, daytime, snowing conditions, rainy conditions, captured from various camera angles) and a position of a target region where the target object is located in the input image ([0134], position relative to the vehicle, [0[0138-0141], regions corresponding to faces of one or more traffic signals); and 
recognize, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object ([0147], Fig. 6, at 608 generating, based at least in part on the one or more states of the one or more traffic signals determined at 606, traffic signal state data including a determinative state of the one or more traffic signals, determinative state of the one or more traffic signals can include the state that the vehicle 
Regarding Claim 16, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 15 above. Vallespi-Gonzalez further teaches wherein determining the detection result of the target object based on the input image comprises: extracting an image feature of the input image ([0107], region of interest extractor 312 can extract regions of interest from images and/or data, the regions of interest extracted by the region of interest extractor 312 can include regions associated with the synchronized data 308 and/or the map data 310 that are more likely to include information that can be used to determine the state of one or more traffic signals (e.g., one or more traffic signals captured in the images associated with the wide image data 302 and/or the narrow image data 304)); 
determining, based on the image feature of the input image, a first position of each candidate region in at least one candidate region of the target object ([0108], the one or more regions of interest included within ROI data 314 can correspond to one or more faces (e.g., the one or more faces of a traffic signal device) of the one or more traffic signals and include one or more sections associated with a corresponding signaling component of the one or more traffic signals (e.g., the light bulb or light emitting diode components of the one or more traffic signals)); 
determining an intermediate detection result of each candidate region based on an image feature at a first position corresponding to each candidate region in the input image, the intermediate detection result including a predicted type of the target object and a prediction probability that the target object is the predicted type, the predicted type being any one of an indicator light base and N types of indicator lights in a lighted state, N being a positive integer ([0109-0110], voting unit 316 can receive data including the ROI data 314 and determine one or more traffic signal states based on the ROI data 314, the voting unit 316 can determine a set of subset states on the face of a traffic signal device (e.g., a green circle on a traffic signal to indicate that a vehicle can proceed)); and 

Regarding Claim 17,
Regarding Claim 18, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 16 above. Vallespi-Gonzalez further teaches wherein before determining the detection result of the target object based on the intermediate detection result of each candidate region in the at least one candidate region and the first position of each candidate region, the processor is further configured to: determine a position deviation of the first position of each candidate region based on the image feature of the input image; and adjust the first position of each candidate region according to the position deviation corresponding to each candidate region ([0037-0039], the vehicle computing system can resize the one or more regions of interest so that the one or more regions of interest have the same dimensions within the one or more images, determining a position (e.g., a location of the vehicle with respect to the one or more traffic signals) of the vehicle relative to the one or more traffic signals, transform the one or more regions of interest in the one or more images to be the same shape based at least in part on the position of the vehicle relative to the one or more traffic signals, [0057], employing innovative approaches (e.g., determining traffic signal state based on a majority of determined traffic signal states) to solving the challenges of translational variance (e.g., off center regions of interest), scale variance (e.g., differences in the size of traffic signals in images)).
Regarding Claim 19, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 16 above. Vallespi-Gonzalez further teaches wherein determining the detection result of the target object based on the intermediate detection result of each candidate region in the at least one candidate region and the first position of each candidate region comprises: filtering, in response to the case where there are at least two candidate regions of the target object, the target region from the at least two candidate regions, based on the intermediate detection result of each candidate region in the at least two candidate regions, or based on the intermediate detection result of each candidate region and the first position of each candidate region; and taking the predicted type of the target object in the target region as the type of the target object, and taking the first position of the target region as the ~voting unit filters)).
Regarding Claim 20, Vallespi-Gonzalez teaches a non-transitory computer readable storage medium having computer program instructions stored thereon, wherein when the computer program instructions are executed by a processor ([0020-0029], vehicle in the disclosed technology can include one or more systems including a vehicle computing system (e.g., a computing system including one or more computing devices with one or more processors and a memory) and/or a vehicle control system that can control a variety of vehicle systems and/or vehicle components, vehicle computing system receive data including sensor data associated with one or more states (e.g., physical dimensions and/or location) of an environment), the processor is caused to perform the operations of:
acquiring an input image ([0132], Fig. 6, at 602 receiving sensor data, [0136], the sensor data received at 602 can be associated with the output of one or more sensors, which can include one or more cameras (e.g., cameras that detect light in the visible light spectrum and/or infrared cameras), the one or more cameras can include one or more images sensors); 
determining a detection result of a target object based on the input image ([0138], Fig. 6, at 604 generating, based at least in part on the sensor data and the map data received at 602, an input 
the target object including at least one of an indicator light base and an indicator light in a lighted state ([0143], the one or more states of the one or more traffic signals determined at 606 can include an on state associated with a traffic signal being active), and 
the detection result including a type of the target object ([0145], the plurality of training images used to train the machine-learned state determination model can include images of different types of traffic signals (e.g., traffic signals of different sizes and/or shapes) in a variety of environments (e.g., urban environments, rural environments), conditions (e.g., nighttime, daytime, snowing conditions, rainy conditions, captured from various camera angles) and a position of a target region where the target object is located in the input image ([0134], position relative to the vehicle, [0[0138-0141], regions corresponding to faces of one or more traffic signals); and 
recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object ([0147], Fig. 6, at 608 generating, based at least in part on the one or more states of the one or more traffic signals determined at 606, traffic signal state data including a determinative state of the one or more traffic signals, determinative state of the one or more traffic signals can include the state that the vehicle computing system 112 determines to correspond to the indication that the one or more traffic signals are providing).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Vallespi-Gonzalez et al (US 2019/0332875), in view of Mao (US 2021/0158700).
Regarding Claim 6, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 1 above. While Vallespi-Gonzalez discloses wherein after determining the detection result of the target object based on the input image, the method further comprises at least one of: determining, in response to the case where the detection result of the type target object includes only a detection result corresponding to an indicator light base, that the indicator light is in an off state ([0044], the one or more states of the one or more traffic signals can include an off state (e.g., a traffic light of the one or more traffic signals is not illuminated) associated with a traffic signal being inactive), Vallespi-Gonzalez fails to teach the off state indicating a fault state.
In the same field of endeavor, Mao discloses the indicator light is a fault state ([0023], vehicle light indication errors, [0106], in addition to fixed traffic lights, traffic signs and lane line, vehicles will also encounter some sudden situations (e.g., the traffic lights are turned off) during travelling on roads, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of illumination states of traffic signals using images of the vehicle environment, and determination of the state of and information indicated by the signal based on analysis of the images, as taught in Vallespi-Gonzalez, to further include detection of other states of the traffic light including error states, as taught in Mao, in order to reduces the probability of problems such as violation of traffic regulations or occurrence of dangers caused by human mistakes or vehicle light indication errors or the like. (See Mao [0023]) 
Regarding Claim 11, Vallespi-Gonzalez teaches all aspects of the claimed invention as disclosed in Claim 7 above. Vallespi-Gonzalez further teaches wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the target object is a light, that the matching classifier includes a sixth classifier configured to recognize a color attribute of the light; and recognizing, by means of the sixth classifier, the image feature of the target region where the target object is located, to determine the color attribute light respectively ([0139], the input representation can include color space information (e.g., luminance, chrominance, saturation, and/or hue) for a plurality of pixels in the one or more images of the sensor data, the input representation can include shape information associated with the shape of objects within the region of interest (e.g., circular, square, diamond, rectangular, left turn arrow, right-turn arrow, horizontal line, diagonal line, vertical line, and/or cross-shaped), [0146-0147], the plurality of training images can be associated with a plurality of features and a plurality of color labels corresponding to the one or more colors within the plurality of training images, the plurality of color labels can be independent of a location of the one or more shapes within each of the plurality of training images, used to generate determinative state of one or more traffic signals, See also [0095-0096] direction of an arrow when the section is an arrow, indicate different states using a color and/or shape).
Vallespi-Gonzalez fails to teach wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the 
In the same field of endeavor, Mao teaches wherein recognizing, based on the detection result of the target object, the target region where the target object is located in the input image to obtain the indication information of the target object comprises: determining, in response to the case where the type of the target object is a digit light, that the matching classifier includes a seventh classifier configured to recognize a numerical attribute of the digit light; and recognizing, by means of the seventh classifier, the image feature of the target region where the target object is located, to determine the numerical attribute of the digit light respectively ([0060-0062], vehicle will encounter various traffic signs during travelling, and different traffic signs have different meanings, the image collection device acquires a video stream including the traffic sign, recognizes an image in the video stream to obtain a category of the traffic sign, and determines a driving operation that can be performed by the current vehicle based on the category of the traffic sign, the traffic sign includes, but are not limited to, at least one of speed limit sign, prohibition sign, warning sign, instructing sign, road guiding sign, tourist area sign, and road construction safety sign, traffic facilities that direct, prohibit, warn or guide traffic by use of patterns, symbols, numbers and words).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection of illumination states of traffic signals using images of the vehicle environment, and determination of the state of and information indicated by the signal based on analysis of the images, as taught in Vallespi-Gonzalez, to further include detection of other states and features of the traffic light including recognizing symbols, numbers, and words, as taught in Mao, in order to determines a driving operation based on any category of the traffic sign, thereby further improving the safety of intelligent driving. (See Mao [0060])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Yoon et al (US 2020/0047771) discloses an autonomous driving mode wherein the electronic device 100 may determine the congestion level of the monitored area 1 by using the first surrounding area information and location information of the vehicle A to determine the congestion level of the monitored area 1 by using a change in speed relative to nearby vehicles (e.g., vehicles in front), a distance to an intersection, and a status of a traffic light located in a driving direction ([0065-0068]).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641